BERANEK, Judge.
This is a petition for common law certio-rari in which a discovery order by a judicial referee in a medical mediation matter is attacked. Petitioner contends that the judicial referee’s discovery order will have the effect.of prejudicing him in the subsequent common law action. The circuit judge in the common law action, rather than the judicial referee in the mediation proceeding, must initially rule on this issue. The mediation panel has reached its decision and petitioner does not suggest that decision is jurisdictionally defective or even that the panel’s decision is erroneous. The sole argument is that the judicial referee has refused to seal certain documents which petitioner contends to be within the work product privilege and not subject to discovery. The question of the admissibility of these documents in the common law action has not yet been ruled upon.
We believe the petition for certiorari totally fails to show a jurisdictional basis because the circuit judge hearing the common law case has not yet been presented with this issue.
Certiorari is therefore denied.
DOWNEY, C. J., and GLICKSTEIN, J., concur.